Title: To James Madison from William Eaton, 19 October 1801 (Abstract)
From: Eaton, William
To: Madison, James


19 October 1801, Tunis. Announces that Tunis has broken its truce with Portugal and on 16 Oct. sent six corsairs and sixteen hundred men there, a measure further proving that “these regencies are in dispair of some game.” Maintains that the U.S. will have to defend itself against Algiers, Tunis, and Tripoli unless it leaves Tripoli “an awful monument of the danger of provoking our vengeance.… Gold and silver [are] only a sort of palliative” against this “piracy fever.” Transmits for delivery an unsealed letter to Samuel Lyman expressing these fears. Recommends maintaining present naval forces in place; their experience will bring a quick end to the war, which is essential. Encloses a copy of a letter from the Swedish consulate. Also sends an extract of a letter he wrote to O’Brien that shows their differences over war strategy. Claims O’Brien is motivated by ignorance or self-interest and suspects that his arguments are governed by the fear that military operations would obstruct “his commerce with the Jew house.” Further declares that O’Brien should be replaced by “an American.” O’Brien’s belief that the Algerine Jews control Tunis is “erroneous and absurd”; the regencies are as independent as European states.
 

   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 3 pp. Enclosures (docketed by Wagner as received in Eaton’s 19 Oct. dispatch) include copies of a letter from N. Frumerie, the Swedish chargé at Tunis, to Eaton, 14 Oct. 1801 (1 p.), communicating the Swedish intention to act in concert with the U.S. against Tripoli (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:599), and an extract of Eaton to O’Brien, 15 Sept. 1801 (2 pp.), urging blockade and bombardment of Tripoli. Also filed with the RC are receipts for ship’s cable provided to the Grand Turk (2 pp.) and a copy of Eaton’s letter to former congressman Samuel Lyman, 12 Oct. 1801 (7 pp.; docketed by a clerk, “October 19th 1801. Duplicate of a letter from Wm Eaton to Samuel Lyman, enclosed in his duplicate of the same date. The Original recd. about the 15th Apl 1802—and sent to Mr Lyman”).


   A full transcription of this document has been added to the digital edition.
